The petitioner, Heidi K. Erickson, appeals from a judgment of a single justice of this court denying her petition under G. L. c. 211, § 3, and from the denial of her subsequent motion for a stay or other injunctive relief. We affirm.
The petition sought relief from a decision of a judge of the Superior Court declining to waive an appeal bond in connection with an appeal from a summary process judgment in the District Court, pursuant to G. L. c. 239, § 5. As we said in Matter of an Appeal Bond (No. 1), 428 Mass. 1013 (1998):
“The single justice of this court correctly denied the c. 211, § 3, petition because the petitioner had an adequate alternative remedy. The proper course for her to have followed, if she wished further to challenge the bond, was to refuse to pay the bond, suffer the dismissal of her summary process appeal, and then appeal to the Appeals Court (on the limited bond issue) from the order of dismissal.”
Id., citing Ford v. Braman, 30 Mass. App. Ct. 968, 970 (1991). See Tamber v. Desrochers, 45 Mass. App. Ct. 234 (1998); Home Sav. Bank v. Camillo, 45 Mass. App. Ct. 910 (1998).
We express no view on the merits of the petitioner’s claims concerning either the appeal bond or the summary process judgment.2

Judgment affirmed.


On the record before him the single justice did not err or otherwise abuse his discretion in denying Erickson’s request for a stay or other injunctive relief.